                           United States District Court
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 JAMES RUSSELL                                   §
                                                 §
 V.                                              §      CIVIL ACTION NO. 3:19-CV-874-S
                                                 §
 EMBRA Y EUGENE HALL                             §

              ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         After making an independent review of the pleadings, files, and records in this case, and

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge [ECF

No. 40], the Court finds that the Findings Conclusions, and Recommendation of the Magistrate

Judge are correct and they are accepted as the Findings, Conclusions, and Recommendation of the

Court.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

         SO ORDERED.

         SIGNED June 2, 2021.
